                                             Case 3:15-cv-05557-RS Document 257 Filed 02/06/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           FAITH BAUTISTA,
                                  10                                                         Case No. 15-cv-05557-RS
                                                          Plaintiff,
                                  11
                                                   v.                                        ORDER DENYING MOTION FOR
                                  12                                                         RECONSIDERATION
Northern District of California
 United States District Court




                                           VALERO MARKETING AND SUPPLY
                                  13       COMPANY,
                                  14                      Defendant.

                                  15                                           I. INTRODUCTION
                                  16            On December 17, 2018, Plaintiff Faith Bautista requested leave to file a motion for

                                  17   reconsideration of the Order Granting Motion to Decertify Class issued earlier that same month.

                                  18   The request to file a motion for reconsideration was granted and Defendant Valero Marketing and

                                  19   Supply Company (“Valero”) was ordered to submit responsive briefing. Bautista was given an

                                  20   opportunity to reply and the matter was taken under submission without oral argument. For the

                                  21   reasons explained below, the motion for reconsideration is denied.

                                  22                                            II. BACKGROUND

                                  23            The relevant background of this case is set out in the Order Granting Motion to Decertify

                                  24   Class, issued on December 4, 2018, and need not be revisited here. Bautista now seeks

                                  25   reconsideration1 of the decision (1) to decertify the Rule 23(b)(3) class and (2) to deny

                                  26   certification of a Rule 23(b)(2) class for lack of standing.

                                  27
                                       1
                                  28       Bautista seeks reconsideration under Civil Local Rule 7-9(b)(3).
                                           Case 3:15-cv-05557-RS Document 257 Filed 02/06/19 Page 2 of 3




                                   1                                              III. DISCUSSION

                                   2           A. Decertification of the Rule 23(b)(3) Class

                                   3           Bautista does not present any facts or arguments regarding the Rule 23(b)(3) class that

                                   4   have not already been considered. Accordingly, her request for reconsideration of the

                                   5   decertification of that class is denied.

                                   6           B. Denial of Certification of a Rule 23(b)(2) Class

                                   7           Bautista also argues the Court failed to consider certain material facts in concluding that

                                   8   she lacked standing to seek injunctive relief.2 The primary basis for concluding Bautista did not

                                   9   have standing to seek injunctive relief was that she had not demonstrated a likelihood of future

                                  10   harm. See Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018). As explained in

                                  11   the order decertifying the class, “Bautista’s testimony does not indicate any interest in returning to
                                       Valero gas stations, and in fact shows that Bautista is disinclined to shop there. Bautista explicitly
                                  12
Northern District of California
 United States District Court




                                       stated that she does not shop at Valero anymore and that her negative experience with Valero’s
                                  13
                                       debit card pricing made her less likely to patronize these stations.” Order Decert. 14. Bautista’s
                                  14
                                       strongest argument in support of her present motion for reconsideration is that, despite her
                                  15
                                       testimony, Bautista has returned to shop at Valero since the commencement of this action and is
                                  16
                                       therefore likely to return in the future. Bautista Dep. At 100:7-23 (Gold Decl., Ex. B).
                                  17
                                               At her deposition, Bautista was questioned by Valero about bank records showing that she
                                  18
                                       purchased gasoline from Valero after her complaint was filed. Id. at 99:20-100:15. She responded
                                  19
                                       in the affirmative when asked if she made this purchase but stated that she did not know why she
                                  20
                                       had returned to a Valero station after the start of the lawsuit. Id. at 100:11-23. Earlier in her
                                  21
                                       deposition, however, Bautista testified unequivocally that she had not returned to a Valero station
                                  22
                                       since the start of the lawsuit, but that her assistant had purchased gas there using Bautista’s debit
                                  23

                                  24
                                       2
                                         Bautista’s argument that the Court failed to consider whether she had standing to seek
                                       declaratory relief is unavailing. For both “injunctive and declaratory relief, a plaintiff must show
                                  25   that he has suffered . . . a concrete and particularized legal harm, coupled with a sufficient
                                       likelihood that [she] will again be wronged in a similar way.” Canatella v. California, 304 F.3d
                                  26   843, 852 (9th Cir. 2002). Therefore, once it was determined that Bautista did not have standing to
                                       seek injunctive relief, there was no need to analyze separately her standing to seek declaratory
                                  27   relief.

                                  28
                                                                                                                    CASE NO.   15-cv-05557-RS
                                                                                          2
                                           Case 3:15-cv-05557-RS Document 257 Filed 02/06/19 Page 3 of 3




                                   1   card. Id. at 58:11-59:6. She later clarified that her assistant had purchased gas for her on multiple

                                   2   occasions. Id. at 144:24-145:5.

                                   3          The most plausible interpretation of Bautista’s seemingly contradictory testimony is that

                                   4   she never personally returned to a Valero station, but her assistant purchased gas there on her

                                   5   behalf. Even if Bautista did return to a Valero station once in January 2016, this appears to have
                                       been an aberration from her general disinclination to shop at these stations. Indeed, she stated that
                                   6
                                       she did not know why she had returned. This testimony both casts doubt on the conclusion that she
                                   7
                                       was personally responsible for this purchase and suggests that, even if she did return, this was
                                   8
                                       atypical behavior that is unlikely to be repeated. Bautista ultimately fails to rebut her own
                                   9
                                       testimony that she no longer shops at Valero stations and that her negative perception of the
                                  10
                                       company influenced this decision. Accordingly, the motion for reconsideration is denied.3
                                  11
                                                                               IV. CONCLUSION
                                  12
Northern District of California
 United States District Court




                                              For the reasons discussed above, the motion for reconsideration is denied.
                                  13

                                  14
                                       IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: February 6, 2019
                                  17
                                                                                        ______________________________________
                                  18                                                    RICHARD SEEBORG
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       3
                                  26     Although Bautista seeks reconsideration under Civil Local Rule 7-9(b)(3), she did not present the
                                       arguments and facts discussed in this section in her prior briefing on the question of standing. For
                                  27   this reason, as well, her motion for reconsideration is denied.

                                  28
                                                                                                                   CASE NO.   15-cv-05557-RS
                                                                                         3
